IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT COURT OF COLUMBIA

______________________________________
                                        )
IN RE:                                  )
GUANTÁNAMO BAY                          )           Misc. No. 08-442 (TFH)
DETAINEE LITIGATION                     )
______________________________________ )
                                        )
ABDUL RAHMAN AHMED,                     )
  a/k/a ABDUL AL RAHMAN AL ZIAHRI, )
  a/k/a ABDURAHMAN LNU,                 )
                                        )
               Petitioner,              )
                                        )
v.                                      )           Civil Action No. 09-745 (RCL)
                                        )
BARACK OBAMA,                           )
President of the United States, et al., )
                                        )
               Respondents.             )



                                   ORDER LIFTING STAY

       On April 29, 2009, this Court stayed the habeas proceedings for Abdul Rahman Ahmed,

a/k/a Abdul Al Rahman Al Ziahri, a/k/a/ Abdurahman LNU, at the joint request of the parties.

Counsel for Mr. Ahmed filed a Motion to Lift the Stay on June 18, 2009, in light of the recent

verbal authorization from Mr. Ahmed to proceed with the habeas action. Respondents do not

oppose petitioner's motion.

       Therefore, is ORDERED that the stay be lifted. A status conference shall be promptly

scheduled to set dates for further proceedings herein.

        IT IS SO ORDERED.

                                             ___/s/___July 8, 2009_______________
                                             JUDGE ROYCE C. LAMBERTH
                                             UNITED STATES DISTRICT JUDGE